DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Claim Interpretation
The claimed “computer-readable storage medium” of claims 17-20 is interpreted as being directed to statutory subject matter based on the definition found in paragraph [0058].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-10, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 20200314140).
As per claims 1, 9, and 17, Wang et al. discloses a medium, method and device comprising:
a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising: receiving signaling messages traversing a first interface or a second interface from network traffic ( see paragraphs [0101], [0106] and [0147]-[0152] where the signaling traffic is transmitted and between interfaces); 
translating the signaling messages into one or more events; detecting one or more anomalies by analyzing the one or more events; determining whether the one or more anomalies is indicative of an attack on a telecommunications network (see paragraphs [0152]-[0157] where the packet sizes are summed, i.e. translated into events, which are compared against thresholds, i.e. detect anomalies, for detecting an attack); and 
performing a remediation action to the signaling messages resolving the attack when the one or more anomalies is indicative of an attack on the telecommunications network (see paragraphs [0177]-[0187] where the system reacts to the attack to disconnect attacking terminals).
As per claims 2, 10, and 18, Wang et al. discloses sending the network traffic to an Access and Mobility Management Function or a Session Management Function of a core network after performing the remediation action to resolve the attack (see paragraph [0141] where all traffic, i.e. both before and after remediation, is routed to the AMF).
As per claims 6, 14, and 20, Wang et al. discloses the remediation action comprises denying all registration requests of a set of user equipment (UE) of a plurality of UE to connect to the telecommunications network, denying a set of UE of the plurality of UE to connect to the telecommunications network while allowing another set of UE of the plurality of UE to connect to the telecommunications network, reducing a rate of control messages from the plurality of UE, or blocking attach requests from the plurality of UE associated with a determined attack type (see paragraphs [0177]-[0187]).
As per claims 8 and 16, Wang et al. discloses the first interface is a N1 interface or a Si interface and the second interface is a N11 interface or a S 11 interface (see paragraphs [0101] and [0106]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  as applied to claims 1 and 9 above, and further in view of Campo Trapero et al. (US 20210112079).
As per claims 3 and 11, Wang et al. fails to explicitly disclose classifying the one or more anomalies according to an attack type and implementing an action policy to perform the remediation action based on the attack type.
However, Campo Trapero et al. teaches classifying according to an attack type and implementing an action policy to perform the remediation action based on the attack type (see paragraphs [0062]-[0075]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to classify anomalies and implement the remediation in the Wang et al. system based on an attack type.
Motivation, as recognized by one of ordinary skill, to do so would have been to allow for fine tuned responses based on different types of attacks.
Claims 4, 7, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1, 9, and 17 above, and further in view of Mirsha et al. (US 20160029246).
As per claims 4, 7, 12, 15, and 19, Wang et al. teaches the monitoring of various types of data and detecting anomalies based on activity within a day’s time (see, for example, paragraph [0124]), but fails to explicitly disclose the network traffic comprises a request to attach to telecommunications network, a request to re-register to the telecommunications network, a request for authentication information, or a request for resource allocation information and the one or more anomalies comprise attaches per day, attaches per device, or attaches per day per equipment type exceeding a predetermined threshold.
However, Mirsha et al. teaches monitoring attaches traffic over a period of time to detect anomalies for detecting an attack (see paragraphs [0055]-[0056]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to monitor attaches in the Wang et al. system.
Motivation to do so would have been to detecting flooding (see paragraph [0056]).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1 and 9 above, and further in view of Rasovic (US 20210051164).
As per claims 5 and 13, Wang et al. fails to explicitly disclose the signaling messages are received at an edge router from one or more Internet-of-things (IoT) devices.
However, Rasovic teaches monitoring messages received at an edge router from one or more Internet-of-things (IoT) devices (see paragraph [0024]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to monitor messages between IoT devices and edge routers in the Wang et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for increased security in an IoT environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to detecting/preventing attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419